DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 8, with respect to the Drawings Objection have been fully considered and are persuasive.  The objections to the drawings have been withdrawn in view of amendment to the specification. 
Applicant’s arguments and amendments, see pg. 8, with respect to the Claim Objections have been fully considered and are persuasive for claims 13 and 15. However, claim 16 still reads “the system according to claim 15, wherein generate the motion.”  Thus, the objections to claims 13 and 15 have been withdrawn in view of amendment, but the objection to claim 16 remains.
Applicant's arguments, see pgs. 8-9, with respect to Claim Interpretation under 112(f) of claim 12 have been fully considered but they are not persuasive. The section of the MPEP cited by applicant does not follow the same fact pattern as for the claimed term “computing device.” Further, the citation of “aesthetic correction circuitry” connoting sufficient structure by to one of ordinary skill in the art is not applicable to the instant claims as “circuitry” is not claimed in the context of the “computing device”. The only instance of circuitry is the recitation of “a front-end circuitry” that is claimed as part of the “ultrasound system”.  Applicant is drawn to MPEP 2181 I. A. for a non-limiting “list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)” including a “device for”. Thus, under the three-prong analysis, the 112(f) interpretation of the “computing device” of claim 12 is maintained.  
Claim Rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejections to claims 4-7 have been withdrawn in view of amendment to the specification.
Applicant’s arguments, see pgs. 9-11, with respect to the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) by Martins (US 2013/0128691), rejections of claims 5-7 under 35 U.S.C. 103 by Martins in view of Vignon et al. (US 2017/0301094), rejection of claim 10 under 35 U.S.C. 103 by Martins in view of Zhang et al (CN 101199430 of which US 2008/0146931 is relied upon as a U.S. equivalent), rejections of claims 12-15 under 35 U.S.C. 103 by Martins in view of Ahn (US 2011/0054323), and rejections of claims 16-18 under 35 U.S.C. 103 by Martins in view of Ahn and Vignon have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.

Claim Objections
Claim 16 objected to because of the following informalities: The claims state “the system according to claim 15, wherein generate the…” For grammatical correctness, please update to “generating.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation “computing device” in claim 12 and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because it meets the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 12-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: “the personal computer or laptop computer” of [0036] programmed with the algorithms shown in Figs. 4 and 5 and described in detail in [0049]-[0059] (paragraphs as numbered in applicant’s pre-grant publication, US 2019/0369240).
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, 
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “computing a difference between the image associated with the reference steer angle and a preexisting ultrasound image associated with one of the steer angles other than the reference steer angle to generate a difference image” and “wherein the preexisting ultrasound image is a previously compounded ultrasound image.” First, the claim does not positively recite a step of generating the “previously compounded image” to serve as “the preexisting ultrasound image.” Second, it is unclear how the preexisting ultrasound image may be associated with “one steer angle” as well as being “a previously compounded ultrasound image” since, the “compounded ultrasound image” is generated “based on the image associated with each of the plurality of steer angles and based on the motion information” as per a previous instance in the claim. In other words, it is unclear whether the including a reference steer angle.” Thus, if a “compounded ultrasound image” is generated “based on the image associated with each of the plurality of steer angles”, which includes “a reference steer angle” and serves as a definition for the “preexisting ultrasound image”, it contradicts the first instance of “a preexisting ultrasound image associated with one of the steer angles other than the reference steer angle.” Stated differently, it is unclear and contradictory whether the preexisting ultrasound image does or does not include the image associated with the reference steer angle. 
Thus, claim 1 and its dependents are indefinite. For the purposes of examination, the “preexisting ultrasound image” is interpreted as only the first instance in the claim, wherein it is “associated with one of the steer angles other than the reference steer angle.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martins (US 2013/0128691) in view of Asaka (US 2016/0140738). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
Regarding claim 1, Martins teaches an ultrasound imaging method ([0001] “motion-compensated processing and is described with particular application to ultrasound imaging”) comprising: for each of a plurality of steer angles ([0026] “steering and/or focusing the transmitted beam from predetermined origins along the array and at predetermined angles” and [0035]), including a reference steer angle ([0043] “the reference frame corresponds to the frame acquired at the same angle as the most recent received framed”): transmitting acoustic energy to a target region at a particular steer angle ([0025] “the transducer array 104 also can transmit beams at the same or different angles relative to a face of the transducer array (the scan head) via electronic and/or mechanical steering or focusing. The transmitted beam traverses an examination zone 106 and an object of interest 108 in the examination zone 106”, wherein the ‘beam’ represents ultrasound and therefore inherently acoustic energy); receiving acoustic reflections ([0025] “the transducer array 104 receives echoes corresponding to the transmitted beam”); and converting the acoustic reflections to generate an image of the target region associated with the particular steer angle ([0028] “an echo processor 117 includes a frame processor 118 that processes frames of echoes,” wherein ‘echo’ is synonymous with acoustic reflection, ‘frame’ is synonymous with image, and the echoes are necessarily associated with the steer angle of its transmission); computing motion information of the target region based on the difference image image associated with the reference steer angle ([0042] “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame,” wherein the ‘displacement field’ represents motion information); and generating a compounded ultrasound image of the target region based on the image associated with each of the plurality of steer angles and based on the motion information ([0048] “a frame combiner 210 combines or spatially compounds the latest frame with N−1 motion-compensated frames and generates and outputs a compounded frame,” wherein the frames are already inherently associated with their respective steer angles).
computing a difference between the image associated with the reference steer angle and a preexisting ultrasound image associated with one of the steer angles other than the reference steer angle to generate a difference image. Asaka is relied on instead, and discloses an apparatus and method for generating a compound image from ultrasonic images from different steer angles, which shares a technical field with the instant application. 
Specifically, Asaka teaches a “similarity degree calculation unit 203” that “generates similarity degree information by calculating a similarity degree for each pixel at the same position on each of a plurality of ultrasonic images respectively corresponding to a plurality of beam directions. That is, the similarity degree calculation unit 203 calculates a similarity degree for each pixel based on the pixel values of a plurality of ultrasonic images with different steering angles. The similarity degree calculation unit 203 outputs the similarity degree information to the spatial compounding unit 205” ([0056]). Here, calculation of a “similarity degree” between the same pixel position in different images based on different steering angles corresponds to computing a difference between images. Further, if “the number of beam directions is three or more, that is, there are three or more different steering angles, the similarity degree calculation unit 203 calculates a similarity degree by selecting two proper directions” ([0058]). In other words, if “there are three different beam directions, namely, beam directions A, B, and C, an ultrasonic image Ai corresponding to beam direction A, an ultrasonic image Bi corresponding to beam direction B, and an ultrasonic image Ci corresponding to beam direction C are generated by anisotropic scans” and “the similarity degree calculation unit 203 calculates a first similarity degree S1 based on the ultrasonic image Ai and the ultrasonic image Bi. In addition, the similarity degree calculation unit 203 calculates a second similarity degree S2 based on the ultrasonic image Bi and the ultrasonic image Ci. In addition, the similarity degree calculation unit 203 calculates a third similarity degree S3 based on the ultrasonic image Ci and the ultrasonic image Ai” ([0059]). In this example, if one were to set beam direction A as the reference steer angle then the similarity degree 
Further, the ultrasonic diagnostic apparatus 1 of Fig. 1 includes a second storage unit 107 which “stores ultrasonic images respectively corresponding to the steering angles (the scanning parameters) in association with the anisotropic scan information output from the control unit 109… and outputs the plurality of temporarily stored ultrasonic images, together with the corresponding anisotropic scan information, to the compounding unit 20 in response to the end of anisotropic scans” ([0052]). This evidence teaches that images such as Ai, Bi, and Ci are preexisting ultrasound images before the step of computing the difference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displacement field generator 206 and reference frame of Martins with the similarity degree calculation unit 203 and any one of the beam directions (A, B, C,…N) of Asaka, respectively, as an alternative approach to determining the difference between images reflecting different angles for “improved body tissue drawing performance while suppressing noise” (Asaka, [0101]). 

With respect to claim 2, Martins further teaches wherein generating the compounded ultrasound image comprises: for each of the plurality of steer angles, applying a particular weighting to the image associated with the particular steer angle to generate a weighted image associated with the particular steer angle ([0048] “in the illustrated embodiment, each frame is weighted equally (1/N) in the regions being covered by all N images,” wherein N refers to the number of images based on the number of angles, and therefore represents a particular weight), wherein the particular weighting is based on the motion information (in [0048] the individual frames are “motion compensated”, therefore the weighting and the motion information are necessarily associated); and combining the weighted images associated with the plurality of steer angles to generate the compounded ultrasound image ([0056] “The illustrated combiner 712 can variously combine the frames. For example…the frames are combined based on a common weight 714 for the entire frame…, different weights 714 are employed in different parts of the image depending on the local values of the signals of similarity” or “the weights 714 are clipped to include at least some predetermined fraction of the latest compounded image”).

Regarding claim 3, Martins further teaches wherein the image associated with each particular steer angle comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, because pixels refer to units of an image, the “displacement represented into terms of horizontal and vertical pixels” necessarily make up the image frame.

Regarding claim 4, the modification of Martins with Asaka as previously conveyed for claim 1 further teaches wherein the difference image comprises, for each pixel coordinate (i,j) where 1≤i≤H and 1≤j≤W: Difference image(i,j) = |Preexisting image(i,j) − Reference steer angle image(i,j) | in Asaka [0056], [0058], and [0059]. Further, the pixel information is defined in terms of “row number of a pixel on an ultrasonic image,” i, and “column number of a pixel on an ultrasonic image,” j ([0061]), resulting in the coordinates (i, j). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka for the same reason as laid forth previously for claim 1.

With regard to claim 10, the modification of Martins teaches the method according to claim 1, but does not disclose wherein generating the compounded ultrasound image includes performing envelope detection, compounding, and post-processing by a graphics processing unit (bolded text not yet conveyed). 
Asaka further teaches that “the B-mode generation device includes an envelope detector and a logarithmic converter” ([0044]), and a digital scan converter (DSC) to form “a B-mode image by converting B-mode data” or “a Doppler image by converting Doppler data” into a scanning line signal string in a general video format typified by a TV format” ([0051]). The broadest reasonable interpretation of post-processing by a graphics processing unit includes digital conversion of image graphics by a DSC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka for the same reasons as previously conveyed for claim 1. 

 Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martins and Asaka as applied to parent claim 1, and further in view of Vignon et al. (US 2017/0301094).
the method according to claim 4, but does not directly disclose wherein computing the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image having pixels Dis(i,j). Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).  

With regard to claim 6, the modification of Martins teaches the method according to claim 5, further comprising: for each of the plurality of steer angles other than the reference steer angle (rsa), computing a weight for each pixel of the image associated with the particular steer angle, wherein the plurality of steer angles include a number N of steer angles designated as 1≤k≤N, and wherein the weight for each pixel (i,j) of the image associated the particular steer angle k is computed by:
Wk,k≠rsa(i, j) = Ck,k≠rsa · ƒ(Dis(i,j)), 		if Dis(i, j) ≤ TH
Wk,k≠rsa(i, j) = 0, 				if Dis(i, j) > TH
wherein ƒ is a function that inverts pixel values such that ƒ(Dis(i,j)) is smaller as Dis(i,j) is larger, Ck are predetermined values where Ck is smaller as the steer angle is larger and where                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    =
                                    1
                                
                            
                        
                    , and TH is a predetermined threshold value. Martins teaches in [0056] that “combiner 712 can variously combine frames” such as “different weights 714 are employed in different parts of the image depending on the local values of the signals of similarity.” While this evidence does not explicitly assign weights to pixels of the image, it provides for the system of Martins to be compounded based on weights assigned within an image, which necessarily depend on measurable elements such as pixel values. Martins further discloses the pixel coordinates based on “horizontal and vertical pixels or lateral and axial samples” ([0042]). The broadest reasonable interpretation of Ck, which is recited as predetermined values associated with 
	Asaka further describes a “weight generation unit 201” that “generates weight information for each pixel and each steering angle based on a plurality of pixel values in the first region including each of a plurality of pixels in each of a plurality of ultrasonic images respectively corresponding to a plurality of steering angles” ([0055]). Further, “the weight generation unit 201 scans the data of each of a plurality of ultrasonic images respectively corresponding to a plurality of beam directions to decide weight distributions corresponding to the plurality of beam directions for each pixel” ([0067]), which teaches computing a weight for each pixel of the image associated with the particular steer angle, wherein the plurality of steer angles include a number N of steer angles and Ck. Asaka further teaches that “in order to give a large weight to a pixel having a small pixel value (luminance value), the weight generation unit 201 generates an reverse weight w′(t, i) with respect to each pixel” ([0074]) to read on ƒ(Dis(i,j)). Further, it is inherent to the reverse weight calculation that the smaller the pixel value (i.e., below a given threshold luminance value), the higher the weight, while the larger the pixel value (i.e., above a given threshold luminance value) the smaller the weight is as it approaches zero. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka as previously conveyed for claim 1 since “using reverse weights can reduce the influence of noise on the target pixel on a compound image” ([0100]).

With respect to claim 7, the modification of Martins further teaches the method according to claim 6, wherein generating the compounded ultrasound image comprise computing, for each pixel (i,j): Compounded image (i, j) =                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                             
                                            j
                                        
                                    
                                    ∙
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                            e
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                             
                                            j
                                        
                                    
                                
                            
                        
                     wherein Imagek is the image associated with steer angle k, and wherein:
k,k=rsa(i, j) = 1 −                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                        ,
                                        k
                                        ≠
                                        r
                                        s
                                        a
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    i
                                    ,
                                     
                                    j
                                    )
                                
                            
                        
                    , 	if Dis(i,j) ≤ TH
Wk,k=rsa(i, j) = 1, 				if Dis(i,j) > TH.
The broadest reasonable interpretation of the teachings of Martins encompasses the association of each image at a given steer angle (i.e., Imagek associated with a steer angle k). Further, Asaka teaches that “the spatial compounding unit 205 combines a plurality of ultrasonic images with different steering angles by using similarity degree information and weight information” to form “one compound image by combining a plurality of ultrasonic images respectively corresponding to a plurality of beam directions using the similarity degree information and the weight information” ([0076]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka as previously conveyed for claim 1 such that “a compound image clearly drawing a body tissue while suppressing the influence of random noise and reducing artifacts and noise” (Asaka [0099]) can be displayed.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martins and Asaka as applied to claim 1. 
Regarding claim 12, the modification of Martins and Asaka teaches every element of the claim as previously conveyed for claim 1. Asaka further teaches converting the acoustic reflections to Radio Frequency (RF) data and a front-end circuitry configured, for each of the plurality of steer angles, to process the RF data associated with the particular steer angle to generate an image of the target region associated with the particular steer angle (bolded text not yet previously disclosed): First, “the transmission/reception unit 103 generates a reception signal (to be also referred to as an RF (radiofrequency) signal) with a reflection component from a direction corresponding to the reception directivity being enhanced” ([0036]). Second, “the acquisition unit 10 may include a plurality of units concerning processing from imaging to image generation” ([0024]), wherein “each unit according to the first to fourth embodiments may be formed from one or a plurality of electronic circuits (e.g., processors such as a CUP (Central Processing Unit) and an MPU (Micro Processing Unit), memories, and electronic circuits such as an ASIC (Application Specific Integrated Circuits) and an FPGA (Field Programmable Gate Array)” ([0187]). The plurality of electronic circuits encompasses the claimed front-end circuitry.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martins with Asaka for the same reasons as previously conveyed for claim 1. 

With respect to claim 13, Martins further teaches wherein generating the compounded ultrasound image comprises: applying, for each of the plurality of steer angles, a particular weighting to the image associated with the particular steer angle to generate a weighted image associated with the particular steer angle ([0048] “in the illustrated embodiment, each frame is weighted equally (1/N) in the regions being covered by all N images,” wherein N refers to the number of images based on the number of angles, and therefore represents a particular weight), wherein the particular weighting is based on the motion information (in [0048] the individual frames are “motion compensated”, therefore the weighting and the motion information are necessarily associated); and combining the weighted images associated with the plurality of steer angles to generate the compounded ultrasound image ([0056] “The illustrated combiner 712 can variously combine the frames. For example…the frames are combined based on a common weight 714 for the entire frame…, different weights 714 are employed in different parts of the image depending on the local values of the signals of similarity” or “the weights 714 are clipped to include at least some predetermined fraction of the latest compounded image”).

Regarding claim 14, Martins further teaches wherein the image associated with each particular steer angle comprises an H by W array of pixels, wherein H is a height of the image in number of pixels and W is a width of the image in number of pixels, and wherein each pixel has a pixel value: In [0042] it is disclosed that “a displacement field determiner 206 determines and generates a displacement field such as a (2D) two-dimensional array of vectors indicative of the displacements between the samples of the reference frame with respect to the most recently received frame. Each displacement in the array represents an average displacement over all or a predetermined sub-set of the samples in the reference frame, and such displacement may be represented into terms of horizontal and vertical pixels or lateral and axial samples or otherwise.” Therefore, if the displacement is in terms of pixels, it necessitates that the frames based on their steer angles are comprised of pixels in a horizontal by vertical array. The broadest reasonable interpretation of H by W array of pixels, wherein H is the height and W is the width includes two directions, such as horizontal and vertical, of pixels. Further, because pixels refer to units of an image, the “displacement represented into terms of horizontal and vertical pixels” necessarily make up the image frame.

Regarding claim 15, the modification of Martins with Asaka as previously conveyed for claim 1 and 12 further teaches wherein the difference image comprises, for each pixel coordinate (i,j) where 1≤i≤H and 1≤j≤W: Difference image(i,j) = |Preexisting image(i,j) − Reference steer angle image(i,j) | in Asaka [0056], [0058], and [0059]. Further, the pixel information is defined in terms of “row number of a pixel on an ultrasonic image,” i, and “column number of a pixel on an ultrasonic image,” j ([0061]), resulting in the coordinates (i, j). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka for the same reason as laid forth previously for claim 1.
 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martins and Asaka as applied to parent claim 12, and further in view of Vignon.
the system according to claim 15, but does not directly disclose wherein generating the motion information further comprises filtering the difference image using a low pass filter to generate a filtered difference image having pixels Dis(i,j). Vignon instead, which teaches an analogous ultrasound image compounding apparatus, discloses that a “resulting difference image is low-pass filtered” ([0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Martins with the low-pass filter of Vignon to “remove speckle artifacts introduced by the adaptive method…while retaining contrast gains” ([0055]).  

With regard to claim 17, the modification of Martins teaches the system according to claim 16, wherein the computing device is further configured to compute for each of the plurality of steer angles other than the reference steer angle (rsa), a weight for each pixel of the image associated with the particular steer angle, wherein the plurality of steer angles include a number N of steer angles designated as 1≤k≤N, and wherein the weight for each pixel (i,j) of the image associated the particular steer angle k is computed by:
Wk,k≠rsa(i, j) = Ck,k≠rsa · ƒ(Dis(i,j)), 		if Dis(i, j) ≤ TH
Wk,k≠rsa(i, j) = 0, 				if Dis(i, j) > TH
wherein ƒ is a function that inverts pixel values such that ƒ(Dis(i,j)) is smaller as Dis(i,j) is larger, Ck are predetermined values where Ck is smaller as the steer angle is larger and where                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            k
                                        
                                    
                                    =
                                    1
                                
                            
                        
                    , and TH is a predetermined threshold value. Martins teaches in [0056] that “combiner 712 can variously combine frames” such as “different weights 714 are employed in different parts of the image depending on the local values of the signals of similarity.” While this evidence does not explicitly assign weights to pixels of the image, it provides for the system of Martins to be compounded based on weights assigned within an image, which necessarily depend on measurable elements such as pixel values. Martins further discloses the pixel coordinates based on “horizontal and vertical pixels or lateral and axial samples” ([0042]). The k, which is recited as predetermined values associated with specific steer angle, does not preclude the weighting 1/N for all the steer angle images as previously conveyed for claim 13 since “each frame is weighted equally (1/N) in the regions being covered by all N images” ([0048]). 
	Asaka further describes a “weight generation unit 201” that “generates weight information for each pixel and each steering angle based on a plurality of pixel values in the first region including each of a plurality of pixels in each of a plurality of ultrasonic images respectively corresponding to a plurality of steering angles” ([0055]). Further, “the weight generation unit 201 scans the data of each of a plurality of ultrasonic images respectively corresponding to a plurality of beam directions to decide weight distributions corresponding to the plurality of beam directions for each pixel” ([0067]), which teaches computing a weight for each pixel of the image associated with the particular steer angle, wherein the plurality of steer angles include a number N of steer angles and Ck. Asaka further teaches that “in order to give a large weight to a pixel having a small pixel value (luminance value), the weight generation unit 201 generates an reverse weight w′(t, i) with respect to each pixel” ([0074]) to read on ƒ(Dis(i,j)). Further, it is inherent to the reverse weight calculation that the smaller the pixel value (i.e., below a given threshold luminance value), the higher the weight, while the larger the pixel value (i.e., above a given threshold luminance value) the smaller the weight is as it approaches zero. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka as previously conveyed for claim 1 since “using reverse weights can reduce the influence of noise on the target pixel on a compound image” ([0100]).

With respect to claim 18, the modification of Martins further teaches the system according to claim 17, wherein generating the compounded ultrasound image comprises computing, for each pixel (i,j): Compounded image (i, j) =                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                             
                                            j
                                        
                                    
                                    ∙
                                    
                                        
                                            I
                                            m
                                            a
                                            g
                                            e
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                             
                                            j
                                        
                                    
                                
                            
                        
                     wherein Imagek is the image associated with steer angle k, and wherein:
Wk,k=rsa(i, j) = 1 −                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                        ,
                                        k
                                        ≠
                                        r
                                        s
                                        a
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            k
                                        
                                    
                                    (
                                    i
                                    ,
                                     
                                    j
                                    )
                                
                            
                        
                    , 	if Dis(i,j) ≤ TH
Wk,k=rsa(i, j) = 1, 				if Dis(i,j) > TH.
The broadest reasonable interpretation of the teachings of Martins encompasses the association of each image at a given steer angle (i.e., Imagek associated with a steer angle k). Further, Asaka teaches that “the spatial compounding unit 205 combines a plurality of ultrasonic images with different steering angles by using similarity degree information and weight information” to form “one compound image by combining a plurality of ultrasonic images respectively corresponding to a plurality of beam directions using the similarity degree information and the weight information” ([0076]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martins with Asaka as previously conveyed for claim 1 such that “a compound image clearly drawing a body tissue while suppressing the influence of random noise and reducing artifacts and noise” (Asaka [0099]) can be displayed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793